Citation Nr: 0335429	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to June 
1973.  And has asserted he had another period of service from 
May 1976 to June 1976 which is presently unverified.  

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for PTSD.  

The Board has reviewed the claims folder and noted the 
veteran in his claim described symptoms of his disability as 
depression, violent behavior and drinking and on his 
application listed it as "post stress."  The RO adjudicated 
the issue of service connection for PTSD only.  Based on the 
veteran's history and the various current diagnoses of 
psychiatric disorders, the Board has determined that the 
issue is one of service connection for an acquired 
psychiatric disorder, including PTSD.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  A review of the record shows the appellant has 
not been notified of the VCAA and how it applies to his 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of American v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003) (PVA).  It was noted 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

On service enlistment examination in July 1969 the 
psychiatric evaluation was normal.  On his Report of Medical 
History the veteran denied any history of depression, 
excessive worry or nervous trouble.  No defects were noted on 
service entrance in August 1969.  October 1972 service 
medical records reveal the veteran was referred for a 
psychiatric consult.  Notes from the consultation reveal the 
veteran had complaints of increasing anxiety related to work 
situations.  He handled his emotions by massive suppression 
or direct expression (explodes).  The Chief of Psychiatry 
indicated his impression was the veteran had a situational 
reaction.  The psychiatrist discussed possibilities with the 
veteran and told him to return in one week if necessary.  

The veteran's service personnel file includes letters 
supporting the veteran's request for transfer.  The veteran's 
father, a fireman, died in March 1970 in the line of duty 
while fighting a fire.  The veteran attempted to be 
transferred closer to his mother after the death of his 
father, in order to assist his mother and younger siblings.  
The veteran's performance evaluations in service all noted 
his performance was excellent or exceptional.  There are 
references during 1972 and 1973 to the veteran having 
personal problems.  One such entry reads: During this 
reporting period (the veteran) performed his regular 
administrative duties in an excellent manner.  He had 
numerous real or imagined personal problems, which by 
repeated counseling this reporting senior endeavored to 
resolve because of his presence of mind on his work.  During 
this period in October 1972 the veteran was suspended and 
given a verbal reprimand.  One occasion it was noted the 
veteran's conduct occurred as a result of the previous 
indulgence in intoxicating liquor.  A subsequent evaluation 
noted the veteran had come a long way toward attaining mature 
manly logic and problem solving capabilities.  He had 
accepted the fact that alcohol was not a crutch to be used in 
overcoming his problems.  

The veteran's Form DD 214 notes the veteran was awarded a 
Combat Action Ribbon and Meritorious Unit Commendation.  A 
notation on his Administrative Remarks sheet indicated the 
veteran was assigned a combat service code in January 1970.  

In support of his claim the veteran submitted a letter from 
Dr. P, a private psychiatrist.  In his letter Dr. P stated he 
had been treating the veteran from late 1996 to May 31, 2000.  
He identified the veteran as having three problems, ongoing 
alcohol use, depression, probably exacerbated by alcohol, and 
irritably and problems with temperament.  In the context of 
treating the veteran, he had not taken any histories relating 
to PTSD.  

A VA Social and Industrial Survey and Psychological 
evaluation were conducted in July 2001.  In his review of the 
veteran's medical history from the Bay Pines VA the report 
noted diagnoses of substance dependence, rule out cyclothymic 
disorder, and Axis II diagnosis of cluster III, which 
reflects anxious and fearful features.  A psychiatrist noted 
a family history of mood disturbance adding that if the 
veteran were to remain sober it might become clear that he 
was bipolar.  The psychiatrist did not diagnose PTSD.  The 
paramount reason PTSD was not diagnosed was the veteran's 
inability to be specific.  The examiner also noted an 
incongruence between the severity of the stressors described 
by the veteran and the alleged severity of his symptoms.  

Records from the Boise VA Vet Center reveal the veteran was 
being treated for PTSD and major depression.  A November 2001 
psychiatric consultation noted the veteran had a history 
consistent with diagnosis of PTSD and major depression.  The 
veteran had been tried on numerous medications 
antidepressants including Lithium, and Effexor had been found 
to be the best, so far.  The psychiatrist diagnosed PTSD, 
recurrent major depression, chronic alcohol and marijuana 
dependence, a distant history of polysubstance abuse, and 
caffeine exacerbated anxiety and insomnia.  

In June 2002 the veteran submitted a letter from the 
psychiatric consultant at the Vet Center, Dr. K, stating the 
veteran was being treated for PTSD.  

A review of the claims folder indicates that stressors 
reported by the veteran include witnessing a sister ship, the 
U.S.S. Higby, being attacked by enemy aircraft while he was 
stationed on the U.S.S. Oklahoma City from April to May 1972; 
the death of his father; and his involvement with burn 
victims, amputees, and other injured military personnel.

In view of the record in its entirety, the Board believes 
that the case should be remanded for the following action:

1. The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response. 

2.  The RO again should request that the 
veteran provide specific details of all 
stressors to which he was exposed during 
his period of military service.

3.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him since June 2002 for a 
psychiatric condition.  Following receipt 
of such information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all identified health care 
providers, whose treatment records are 
not already of record, furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded the 
veteran.  The RO should also notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.


4.  Dr. K at the Boise Vet Center should 
be contacted and asked to provide the 
basis for the diagnosis of PTSD he 
reported in June 2002.  The stressors 
reported by the veteran considered in 
reaching this diagnosis should be 
specified. 

5. The RO should thereafter, following 
its review of the claims file and a copy 
of this Remand, prepare a summary of the 
veteran's claimed stressors.  This 
summary and all supporting documents 
should be sent to the USMC Historical 
Center, ATTN: Archives Section, Building 
58, Washington Navy Yard, Washington, DC 
20374-0580.  The USMC Historical Center 
should be requested to certify the 
occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, the USMC Historical Center 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

6.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f) 
(2000).

7.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

8. After completion of the above, and the 
association of any accumulated evidence 
with the claims folder, the veteran 
should be afforded a VA examination by a 
psychiatrist.  The claims folder, 
together with any newly obtained 
evidence, must be forwarded to the 
physician and reviewed prior to the 
examination.  The examiner should be 
informed as to which stressor or 
stressors have been verified or are 
presumed verified because of combat.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  

The examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor(s) supporting 
the diagnosis must be identified, 
including the evidence documenting the 
stressor. 

In addition, the examiner should provide 
an opinion as to the likelihood that any 
other chronic psychiatric disorder had 
its onset in or is otherwise related to 
the veteran's period of military service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



